DETAILED ACTION
Status of Claims
Per preliminary amendment filed on 02/27/2020, claims 2, 5, 14 and 19 have been cancelled. Pending claims 1, 3-4, 6-13 and 15-18 have all been amended.
The claimed subject matter in the current application would have been rejected under obviousness-type double patenting rejections to US Pat. 10,575,988 individually, and to US Pat. 10,568,765 in view of Padovani et al. US 2012/0172126 A1, and to US Pat. 11,213,428 in view of Padovani et al. US 2012/0172126 A1. 
Claim 15 would have been rejected under 35 USC 112(b) for claiming dependency to a cancelled claim 14.
The aforementioned obviousness-type double patenting rejections and the 35 USC 112(b) are moot in view of the Terminal Disclaimer filed on 03/04/2022 and the claim amendment below.

Allowable Subject Matter
Claims 1, 3-4, 6-13 and 15-18 are allowed. (Renumbered as claims 1-15.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references, alone and in combination, fails to teach or suggest: The ophthalmic surgical laser system and method comprising: the laser delivery head, the RF (radio frequency) detector system comprising three RF antennas and the control device for detecting  by the three RF antennas, as disclosed in claims 1, 10 and 13. 
Fulda et al. “Alignment sensing for optical cavities using radio-frequency jitter modulation” Applied Optics Vol.56, No. 13. May 1, 2017 (Applicant submitted art) discloses a system for aligning a laser to an optical cavity (in need of laser imaging/treatment) using two separate radio-frequency (RF) quadrant photodetectors, to determine the alignment of a laser beam relative to an optical cavity axis. Fulda further discloses modulating the RF signals in the alignment process. RF and magnetic field sensing are obvious variants. But Fulda differs from the claimed invention, as it does not disclose a third RF antenna, and the alignment system is not used for laser eye surgery or determining the relative distance of an external RF antenna. 
Kawano et al. US 2008/0297291 A1 discloses an system and method for determining the position and alignment of an internal endoscope using moving an external device about a human body relative to a magnetic field sensing array (which is an RF/radio frequency based technique); see Figs. 7, 13 and 14. In operation, the internal endoscope comprises RFID that emits a magnetic signal and data signal, which are detected by the magnetic field sensing array so the position of the endoscope can be determined. Although Kawano teaches the general concept of using RF signal strength detection for aligning and positioning a medical device, it is not in the field of laser surgery and also does not teach the specific four RF antenna configuration or placement relative to a laser source.
Takeuchi et al. US 7,866,829 and Kawai US 7,817,908 both teach methods and systems of using sensors to detect magnetic field strength generated from a magnet, for alignment two devices as shown in Takeuchi: Figs.5A-5C and 8A-8C and Kawai: Fig. 12. Though these references teach the general concept of alignment using magnetic field sensing (which is an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ying Chen and Sanjesh Sharma (Reg. No. 65054) on 02/28/2022 and 03/04/2022.

The application has been amended as follows: 

Claim 15. The method of claim [[14]]-13, wherein step (b) includes the control device controlling each of the three or more antennas to measure high and low signal levels of the RF signal and deriving respective strengths of the RF signal from the measured high and low signal levels of the RF signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792